Title: Louisa Catherine Johnson to John Quincy Adams, 7 March 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


        
          London March 7th 1797
        
        The package, containing your various beautiful presents, is arrived— I have distributed them according to your desire, and am requested to return the most grateful acknowledgements, and to tell you that being given by you, renders them peculiarly valuable— Accept my thanks my beloved friend, they are the return I can offer except the most tender and sincere affection— As a token of your esteem, the Bracelets will ever be inestimable to me, but indeed my dearest friend I have too firm a reliance in your affection, to require such proofs of it—
        Mr. Bourne came last night, to take leave of my father, he sails for America to day, I know not whether his having lately seen you was the reason, but I was determined to be pleased with him before I saw him, and I really feel a sort of affection for him because he says he esteems, and loves you—
        You tell me, in your letter of the 20 of February, that you are altered, and hope I shall not like you less, though you think it necessary to prepare me for its effects, when we meet—no alteration can diminish my love for you, and I hope yours will be as permanent, as to your faults my friend, they may be unpleasant, to a lady of taste, and elegance, but as I have no pretensions to any thing of the kind, I have no fear of their becoming so to me—
        In regard to your Fathers election, it is impossible I should feel so unconcerned as you seem to imagine. my love for you my best friend, is such that for your sake, I love, and esteem, all your family, and am as anxious for their welfare, as for my own—besides which, do you suppose it possible, I can hear of your anxiety, without partaking it? surely my Adams you can have very little idea of my affection, or you would know, that you cannot feel even a momentary pain without its being shared by your Louisa— Indeed my best friend you should not always contemplate the dark side of things, believe me it will be a constant source of uneasiness, and prevent your enjoying the happiness, already in your power— It is true we should always be prepared to meet disappointments, and misfortunes, with firmness, but we should not encourage evil by anticipation in this instance, I hope your fears will prove erroneous, and that your father will find the situation, easy and pleasant— I make no doubt that he will acquit himself with honor, and satisfaction to

himself, and for the benefit of his Country— let us then instead of indulging painful apprehensions, look forward to brighter prospects, and trust in providence for the future—
        To the latter part of your letter, I have little to reply— I endeavor to be contented, though I confess it is with difficulty, I check hopes, that will sometimes arise, that we may yet meet— I believe it would have been better, to have omitted this proof of my folly, but it is written, and it will only serve to shew the weakness of my best resolves—
        Nancy is recovering, and with the rest of the family, desires to be remembered— Adieu, offer my best respects to your brother, and believe me sincerely, and faithfully, yours,
        
          Louisa C Johnson
        
      